Title: To George Washington from Major General Israel Putnam, 31 October 1777
From: Putnam, Israel
To: Washington, George



Dear Genl:
Fishkill [N.Y.] Octr 31st 1777

I congratulate your Excellency on the Success of your arms against the Enemy, in the attack made on Red Bank which Comes by letter from Col. Bidle—I have already informed you, by former letters, of the return of the Enemys fleet down the river—their having evacuated Peeks kill Fort mountgomery & their adjacent posts, after destroying the Cannon & demolishing the Forts, with an Evident design, as I conceive, to Send as Strong a reinforcement to Genl How as they possibly Can.
Genls Poors Warner Learnards Pattersons Brigades, Col. Van Schaiks Regt & Col. Morgans Riflemen, amounting in the whole to five thousand & Seven hundred men, inclusive of Col: Morgans Riflemen who are directed to march immediatly to join you are on their way here from the northward—which with the Troops, I before had amount to about nine thousand men exclusive of Col. Morgans, the artillerymen, & the militia from Connecticut & this State the greater part of which are dismissed. I understand likewise that a Considerable quantity of artillery is coming down—Inclosed is a Copy of the proceedings & advice of a Council of war held this day with respect to the disposition of the Troops here & that are expected Soon to arrive; which is Submitted to your future direction—to Crush Genl How I Consider a most Capital object—think it my duty to give you a particular account of the Strength & numbers of the Troops here & Expected, that you may be enabled to make Such regulations & orders as you Shall Judge necessary, in the best manner to Subserve our Important Cause—& annoy the Enemy. Genl Wind with Seven hundred Jersey militia are included in the above Computation. with the highest esteem & respect I have the Honor to be, your Excellencys, most obedt humble Servant

Israel Putnam

